DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWATE (EP3232495).
Regarding Claim 1, KAWATE teaches a rectangular secondary battery comprising: 
an electrode body that includes a plurality of stacked electrode plates (20 in Fig. 10; paragraph [0014]); 
a rectangular outer casing (outer case 10; paragraph [0013]) that has an opening (opening 11a; paragraph [0013]) and that accommodates the electrode body (case body 11 in Fig. 10; paragraph [0013]); 
a cover plate (lid 12; paragraph [0013]) that seals the opening (which closes an opening 11a; paragraph [0013]) and that is provided with an external terminal (external terminal 50A; paragraph [0020]) on a side opposite to a side of the electrode body (external terminal 50A in Fig. 10 is disposed on one end side while external terminal 50B is disposed on the other end side; paragraph [0020]); 
and a collector terminal (current collector 60A; paragraph [0043]) that is electrically connected to the external terminal (external terminal 50A is electrically connected to the collector terminal 60A; paragraph [0043]) and that is disposed inside the rectangular outer casing (collector terminal 60A in Fig. 10 disposed on the inner surface 12b side of the lid 12; paragraph [0043]); 
wherein each electrode plate (positive electrode sheet 21 and negative electrode sheet 22; [0014]) includes an active material arrangement portion (positive active material layers 25 & negative active material layers 27 in Fig. 3; paragraphs [0016] & [0017]) and a collector tab (current collector tab 28 in Fig. 10; paragraph [0025]), the active material arrangement portion (positive active material layers 25 & negative active material layers 27 in Fig. 3; paragraphs [0016] & [0017]) including a plate-like core body (see Fig. 3 showing plate-like core body below projecting portion 24b) and an active material containing layer that is provided at the core body (positive active material layer 25 and negative active material layer 27 noted on the plate-like core body below projecting portions 24b and 26b; Fig. 3), the collector tab (current collector tab 28 in Fig. 10 and current collector tab 29; paragraph [0025]) being integrated with the core body (see Fig. 3) and protruding from the active material arrangement portion (projecting portions 24b and 26b of the current collector tabs 28 and 29 above active material layers 25 and 27 in Fig. 3; paragraph [0018]), 
wherein each collector tab includes a curved portion (first bent portions 28c and 29c of current collector tabs 28 and 29; paragraph [0029]) and an end (second bent portions 28d and 29d extending into flat portions serving as the end portions; paragraph [0029]), the curved portion (first bent portions 28c & 29c; paragraph [0029]) being positioned between the active material arrangement portion (positive active material layer 25 and negative active material layer 27 of the current collector tabs 28 and 29; Fig. 10) corresponding thereto and the collector terminal in a height direction of the rectangular outer casing and having at least a part thereof curved (arranged in a stacking direction of the electrode sheets 21 & 22 in Fig. 10; paragraphs [0027] & [0029]), the end (second bent portions 28d and 29d extending into flat portions serving as the end portions; paragraph [0029]) being positioned at the curved portion (first bent portions 28c and 29c of current collector tabs 28 and 29; paragraph [0029]) on a side opposite to a side of the active material arrangement portion (positioned on a side opposite of the electrode assembly 20 in Fig. 10 which includes the positive active material layer 25 and negative active material layer 27; paragraph [0027]), and 
KAWATE meets the recited feature above by comparing Figure 3 of the instant application with Fig. 10 of KAWATE. In Figure 3 of the instant application, 22a represents the curved portion extending the Z direction above the electrode body 14 positioned between the positive electrode active material arrangement portion 21 and the collector terminal 40 in a height direction of the rectangular outer casing 11, the extending portion 22b and the corresponding flat portion 22c constituting the end being positioned on a side opposite of the positive electrode active material arrangement portion 21 of the electrode body 14. This configuration is represented in Fig. 10 of KAWATE where the first bent portion 28c extends upward (Z direction) above the electrode assembly 20 positioned between the positive active material layer 25 and the current collector 60A in a height direction of the case body 11, the second bent portion 28d extending into a flat portion constituting the end being positioned on a side opposite of the positive active material layer 25 of the electrode assembly 20.
wherein each end includes a joint portion (joint portions 28a and 29a in Fig. 11B; paragraph [0028]) that is joined and electrically connected to the collector terminal (joint portions 28a & 29a included in the current collecting tabs 28 & 29 are electrically connected; paragraphs [0027] & [0028]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KAWATE (EP3232495) in view of SOHMA (WO2017047278).
Regarding Claim 2, KAWATE teaches the rectangular secondary battery according to Claim 1, wherein the collector terminal includes a plate-like portion (current collectors 60A and 60B have flat plate-like portions as shown in Fig. 14A where they are electrically connected to the external terminals 50A and 50B; paragraph [0043]). KAWATE is deficient in explicitly disclosing that the collector tabs that are included in the plurality of electrode plates are disposed so as to overlap each other and constitute a tab bundle. KAWATE is also deficient in explicitly disclosing that the rectangular secondary battery further comprises a clamping portion that clamps, along with an edge-portion end surface of the plate-like portion, the tab bundle. 
SOHMA discloses that the collector tabs that are included in the plurality of electrode plates are disposed so as to overlap each other and constitute a tab bundle (plurality of current collecting tabs are bundles; top of page 41 of the English translation), and that the rectangular secondary battery further comprises a clamping portion that clamps (clamping member; top of page 44 of the English translation), along with an edge-portion end surface of the plate-like portion (edge surface of the plate-like portions of current collectors 60A & 60B; Fig. 14A), the tab bundle (current collecting tabs positioned at the flat portion and the curved portion are collectively clamped in the thickness direction; middle of page 44 of the English translation). Advantageously, the clamping of the current collecting tabs prevents the probability of an occurrence of an internal short circuit due to the buckling of the tabs. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to prevent the probability of an occurrence of an internal short circuit due to the buckling of the tabs, would have found it obvious to utilize a clamping portion to clamp the tab bundles as suggested by SOHMA in the rectangular secondary battery as taught by KAWATE.
Regarding Claim 3, modified KAWATE teaches the rectangular secondary battery according to Claim 2, wherein the clamping portion (clamping member; top of page 44 of the English translation of SOHMA) and the collector terminal (current collector 60A; paragraph [0043] of KAWATE)  are connected to each other by a connecting portion (a connecting portion where the current collecting tabs 28 & 29 are connected to the current collectors 60A & 60B; paragraph [0029] of KAWATE), and wherein the clamping portion (clamping member; top of page 44 of the English translation of SOHMA), the collector terminal (current collector 60A; paragraph [0043] of KAWATE), and the connecting portion (a connecting portion where the current collecting tabs 28 & 29 are connected to the current collectors 60A & 60B; paragraph [0029] of KAWATE) are integrated with each other and define a recessed portion (the recessed portion (the clamping member is provided with a protrusion 311a for positioning the flat plate of the clamping member thereby accommodating the plurality of current collector tabs that are sandwiched therebetween; bottom of page 45 of the English translation) that accommodates a part of the tab bundle (current collecting tabs are fixed to the current collecting plate by fixing members; the fixing member includes a clamping member; middle of page 43 of the English translation of SOHMA).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KAWATE (EP3232495) in view of SOHMA (WO2017047278), and further in view of SUZUKI (US20170133718).
Regarding Claim 4, modified KAWATE teaches the rectangular secondary battery according to Claim 2. Modified KAWATE is deficient in explicitly disclosing that the rectangular secondary battery comprises: an insulator that is disposed between an inner surface portion of the rectangular outer casing and the clamping portion, the inner surface portion being positioned on a side opposite to a side of the edge-portion end surface with respect to the clamping portion, wherein the clamping portion is integrated with the insulator, or is fixed to the insulator.
SUZUKI like KAWATE is modifying a rectangular secondary battery connection structure whereby each configuration enhances durability and suppresses vibrations of the outer case transferring to the respective electrode bodies by the tab portions even if the outer case vibrates due to external factors (paragraph [0037] of SUZUKI). While KAWATE chose to incorporate welded portions that are welded to the current collecting tab bent portions to decrease vibrations from an impact applied to the current collecting tabs at the time of assembling the battery or during traveling of a vehicle that has the battery mounted on it (paragraphs [0025] & [0050] of KAWATE), SUZUKI chose to utilize clamping portions to connect the wound electrode body and the inner surface of the curved portion to each other via the tab portions also to decrease vibrations. SUZUKI discloses an insulator (insulating film 17; paragraph [0033] of SUZUKI) that is disposed between an inner surface portion of the rectangular outer casing (inner surface of the main body 4; paragraph [0033] of SUZUKI) and the clamping portion (clamping member; top of page 44 of the English translation of SOHMA), the inner surface portion (inner surface of the main body 4; paragraph [0033] of SUZUKI) being positioned on a side opposite to a side of the edge-portion end surface (edge surface of the plate-like portions of current collectors 60A & 60B; Fig. 14A) with respect to the clamping portion (clamping member; top of page 44 of the English translation of SOHMA), wherein the clamping portion (clamping member; top of page 44 of the English translation of SOHMA) is integrated with the insulator (clamping of the electric insulating film 17; paragraph [0033] of SUZUKI), or is fixed to the insulator (the clamping of the electric insulating film; paragraph [0033] of SOHMA). Advantageously, this configuration enhances durability and suppresses vibrations of the outer case transferring to the wound electrode body by the tab portions even if the outer case vibrates due to external factors (paragraph [0037]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to suppress vibrations transferring to the tabs and enhance durability, would have found it obvious to utilize an insulator disposed between an inner surface portion of the rectangular outer casing and the clamping portion, wherein the clamping portion is fixed to the insulator as suggested by SUZUKI in the rectangular secondary battery as taught by KAWATE. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KAWATE (EP3232495) in view of SOHMA (WO2017047278), and further in view of HOLL (US9373865).
Regarding Claim 5, modified KAWATE teaches the rectangular secondary battery according to Claim 2, wherein the joint portion is included in the overlapping portion (joint portions 28a & 29aon a distal end side where projecting portions are joined to each other; paragraph [0028]). Modified KAWATE is deficient in explicitly disclosing that each collector tab includes a flat portion that extends along an upper surface of the plate-like portion on a side of the cover plate in the height direction, wherein, when seen from the height direction, an overlapping portion where all of the flat portion sin all of the collector tabs included in the tab bundle overlap each other exists, wherein a length of the overlapping portion in a protruding direction of the collector tabs is greater than or equal to 3 mm. 
HOLL discloses that the collector lugs are flat, for example, rectangular or square, and they generally have two opposite flat sides which can be planar (Col. 5, lines 1-3); the collector lugs which protrude from the winding are arranged in an overlapping manner in a kind of stack-like arrangement (Col. 4, lines 64-67). Advantageously, the collector lugs only have a minimum offset in relation to one another within the stack-like arrangement (Col 5, lines 11-12). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to have collector tabs in a tab bundle with only a minimum offset in relation to one another, would have found it obvious, to include flat collector tabs in a bundle that overlap each other as suggested by HOLL in the rectangular secondary battery as taught by KAWATE. 
HOLL also teaches that the overlapping arrangement is to be understood to mean, in particular, that the flat sides of all the collector lugs within the stack-like arrangement overlap in one direction, preferably perpendicular to the flat sides, preferably over at least 75%, over at least 90%, and over at least 95% such that the collector lugs have only a minimum offset in relation to one another within the stack-like arrangement (Col. 5, lines 5-13). It is the examiner’s position that the length of the overlapping portion in a protruding direction of the collector tabs being greater than or equal to 3 mm is selected to control the desired size, shape, and form factor of the rectangular secondary battery. As such, without showing unexpected results, the claimed size of the overlapping portion cannot be considered critical. Accordingly, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to control the desired size, shape, and form factor of a battery, would have found it obvious to choose a predetermined length of the overlapping portion of the collector tabs as suggested by HOLL in the rectangular battery as taught by KAWATE. See MPEP 2144.04 IV A: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR H KRONE whose telephone number is 571-270-5064. The examiner can normally be reached Monday through Friday from 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW T MARTIN can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.K./               Examiner, Art Unit 1728  

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728